 

  Exhibit 10.4 

 
Assignment of Net Profit Interest Agreement
 
This Assignment of Net Profit Interest Agreement (“Agreement”) is made and
entered this 31st day of January, 2019 by and between the individuals and
entities (collectively, “Investors”) listed on the signature page hereto, and
Bandolier Energy, LLC (“Bandolier”), 4582 Kingwood Drive, Suite E, Kingwood, TX
77345.
 
WHEREAS, Investors, Bandolier and Petro River Oil Corp (“Petro River”) have
entered into a Securities Purchase Agreement dated as of January 9, 2019 (the
“Purchase Agreement”);
 
WHEREAS, Bandolier owns oil & gas leases and leasehold (“Bandolier Leasehold”)
in Osage County, Oklahoma; and
 
WHEREAS, pursuant to the Purchase Agreement, Petro River and Bandolier wish to
use the Investors’ funds to drill ten (10) new oil & gas wells (“Ten Wells”) on
the Bandolier Leasehold as identified on Exhibit B hereto.
 
NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
1)
Identity and Location of the Ten Wells: Bandolier currently owns an undivided
75% working interest in and to 82,240 net mineral acres of oil & gas leases,
leasehold and/or concession options in Osage County, Oklahoma. Bandolier has
drilled fifteen oil & gas wells on the Bandolier Leasehold, and currently is
producing from twelve of these fifteen wells. The proposed Ten Wells will be
drilled in close proximity to Bandolier’s existing wells and are listed on
Exhibit “B”, attached hereto and made a part hereof. As each of the Ten Wells
are drilled, Bandolier will evaluate its results before electing to complete
that well, and will elect to complete or plug said well in its sole discretion.
Bandolier also will monitor and evaluate the production results of each
completed well, and does reserve the right to change or modify the location of
some or all of the remaining Ten Wells if early drilling and/or completion
results so warrant.
 
2)
Net Profit Interest.
 
a.
Bandolier hereby agrees to assign and transfer to the Investors a 75% Net Profit
Interest (as defined below) in and to the Ten Wells. Payments of the Net Profit
Interest shall be made to the Investors, pro rata, on a quarterly basis
following the full completion of the Ten Well Program.
 
b.
 Bandolier owns an undivided 75% working interest in and to the leasehold on
which the Ten Wells will be drilled. Bandolier will contribute the net proceeds
that accrue to 75% of said 75% working interest to the Net Profit Interest. 25%
of Bandolier’s working interest in the Ten Wells will not be attached or
burdened by the Net Profit Interest.
 
 
 
-1-

 
 
 
This means that Bandolier will distribute to the Investors 75% of the proceeds
that Bandolier receives to its leasehold interest (net of royalties, overriding
royalties and production taxes) from the sale of oil, gas and other hydrocarbon
substances, if any, which may be produced, saved sold and marketed from the Ten
Wells. Bandolier will deduct therefrom 75% of the Lease Operating Expenses
charged to Bandolier’s leasehold working interest in the Ten Wells plus any
administrative and overhead expenses reasonably allocated to the Ten Wells. Such
net payment to the Investors is referred to as the “Net Profit Interest.”
 
c.
For all purposes under this Agreement, “Lease Operating Expenses” shall be
defined to include all costs incurred to run, produce, maintain, and repair a
well and its equipment and leasehold from and after its first day of production.
These expenses shall include but not be limited to the cost of all labor,
supplies, equipment and services required to keep the well producing, fuel and
or electricity, administrative and allocated overhead expenses, road and
location maintenance, and ultimately well plugging and site restoration.
d.
Notwithstanding anything to the contrary, the Net Profit Interest payable to any
Investor shall be proportionately reduced by any conversion of the Series A
Preferred Stock by such Investor.
 
 
3)
Record Title: Bandolier will continue to hold record title as to its undivided
75% working interest in and to the Ten Wells.
 
4)
Option to Participate in the Subsequent Drilling Program: If Bandolier elects to
drill more wells on the Bandolier Leasehold after it completes the drilling of
the Ten Wells, within 2 years of the date hereof, each of the Investors will
have the right to participate in and fund the drilling and production of the
next ten wells drilled (the “Subsequent Ten Well Program”) on the same terms and
conditions and at the same percentage of Net Profits ownership set forth in the
Purchase Agreement and this Agreement for the Ten Wells. As such, Investors in
the Subsequent Ten Well Program will pay 100% of Bandolier’s share of the cost
to drill and complete said wells in order to earn a Net Profit Interest based
upon 75% of Bandolier’s working interest therein.
 
Investors will need to exercise its right to participate in the Subsequent Ten
Well Program within 30 days of receipt of written notice by Bandolier. If only
some of the Investors wish to participate in said subsequent drilling program,
the amount not funded by the non-interested investor(s) will be offered to those
investors who do wish to fund and participate in the subsequent drilling
program, pro rata.
 
5)
Notices. Notices hereunder shall be given in writing and delivered in person,
via email, or by Western Union or certified mail, return receipt requested, to
the addresses of the parties as set forth in Exhibit "A".
 
6)
Counterparts. This agreement may be executed in one or more counterparts, each
of which, when properly executed, shall be deemed an original.
 
 
 
-2-

 
 
 
7)
Investment Covenant. Each Investor: (i) acknowledges that the interest purchased
hereunder is being sold without registration under the Securities Act of 1933,
as amended, nor under similar provisions of state law; (ii) represents and
warrants to Bandolier and the other investors that it is acquiring such interest
without a view to the distribution thereof; and (iii) agrees not to transfer or
attempt to transfer such interest without registration under that act and any
applicable state securities laws, unless exemptions form such registration
requirements are available. The Investors recognize that the oil and gas
business is highly speculative and that Bandolier makes no guarantee or
representation to any Investor as to the possibility or the probability of gain
or against loss from the conduct of the Ten Wells. Bandolier has not made nor
does it herewith make any representation as to title to the leases subject to
this Agreement. Bandolier shall exercise diligence and prudence in approving
title to the leasehold as allowed by this Agreement, but shall assume no
liability for errors it may make in connection therewith, excluding those errors
caused by Bandolier's lack of diligence or prudence. The Investors understand
and agree that their liabilities hereunder may be joint and several; provided,
however, that the Investors herewith agree to cross-indemnify and mutually hold
harmless each other with respect to any liability or loss an Investor may suffer
hereunder in excess of an Investor's proportionate share thereof, it being the
intent that liabilities of the venture shall be borne by the Investors based on
their respective shares of interest as shown in Columns III of Exhibit "A". The
references herein to securities laws shall not be deemed an admission by any
party that an interest in Net Profit Interest or in the Agreement constitute a
security. This agreement supersedes all prior representations by Bandolier to
the Investors. The rights of the Investors in and to the leases subject to the
Agreement are specifically subject to the terms of the leases, the Industry
Agreement and all attachments thereto.
 
8)
Assignability. An Investor may not assign nor sub-divide its Net Profit Interest
without the advance written consent of Bandolier, which consent may not be
unreasonably withheld.
 
 


IN WITNESS WHEREOF, this Assignment of Net Profit Interest Agreement is executed
the date indicated below by the parties hereto.
 
 
Bandolier Energy, LLC
 
By:_______________________
Name: Stephen Brunner
Title: Manager
INVESTOR SIGNATURE PAGE
 
 
 
__________________________
 
 
By:_______________________
Name
Title
 
Address:
 
 
-3-

 
 

 
Exhibit B
 
 
List of Ten Wells to be Drilled
 

Well Name
Qtr
Qtr
Qtr
Qtr
Section
Township
Range
County
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK
 
 
 
 
 
 
 
Osage County, OK

 
 
 
B-1
